Lacy, J.,
delivered the opinion of the court.
It is well settled that this court cannot be called on to pass on the credibility of the witnesses, or the weight of the testimony, upon an application for a writ of error to the judgment of the court below in refusing to set aside a verdict of a jury.
The sole question here is one of fact. No demurrer was filed to the declaration; no instructions were asked by the plaintiff in error; no exceptions taken to the evidence on the ground of illegality, inadmissibility, irrelevancy, nor otherwise. '
The only question brought before this court here is as to the judgment of the circuit court in refusing to set aside the verdict of the jury and grant to the defendant, the plaintiff in error here, a new trial.
The verdict in this case is not against the evidence, nor is it without evidence, but it sustains the verdict of the jury, and the circuit court did not err in its refusal to set the same aside and grant a new trial; and the said judgment is affirmed.
Judgment aeeir&ed.